Citation Nr: 0206762
Decision Date: 06/24/02	Archive Date: 08/16/02

DOCKET NO. 95-23 463               DATE JUN 24, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines

THE ISSUE

Whether or not the forfeiture for fraud invoked against the
appellant pursuant to 38 U.S.C.A. 6103(a) (West 1991) was proper.

REPRESENTATION

Appellant represented by: American Red Cross

ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The appellant is the remarried widow of a deceased veteran who was
in beleaguered status from December 8, 1941 to April 9, 1942;
thereafter, he was a Prisoner of War of the Imperial Japanese
forces in the Philippines from April 10 until his death in June
1942.

This matter comes to the Board of Veterans' Appeals (Board) from
forfeiture determinations in March 1975 and July 1997 by the
Compensation and Pension (C&P) Service of the Department of
Veterans Affairs (VA). The claims file is within the jurisdiction
of the Manila Regional Office (RO) of VA. In November 1996, the
Board remanded this matter for further evidentiary development.

Following completion of that additional development, by March 1999
decision, the Board determined that the forfeiture invoked against
the appellant pursuant to 38 U.S.C.A. 6103(a) (West 1994) was
proper and that she had forfeited all rights, claims and benefits
under the laws administered by VA except insurance benefits.

The appellant appealed the Board's decision to the U.S. Court of
Appeals for Veterans Claims (Court). In August 2000, the Court
issued a memorandum decision, affirming the Board's decision and
entered judgment on October 20, 2000.

On November 9, 2000, the Veterans Claims Assistance Act of 2000
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.
See 38 U.S.C. 5102, 5103, 5103A, 5107) (West Supp. 2001). By March
2001 order, the Court withdrew its August 2000 decision, finding it
could not decide applicability of VCAA to a particular case in the
first instance. See e.g. Holliday v. Principi, 14 Vet.App. 280
(2001); Baker v. West, 11 Vet.App. 163 (1998). Thus, the Court
vacated the Board's March 1999 decision and remanded the matter to
the Board for readjudication.

2 -

FINDINGS OF FACT

1. The appellant married the veteran in May 1938, and they had two
daughters, born in 1939 and 1940; the veteran died in June 1942
while a Japanese Prisoner of War in the Philippines.

2. Based on a claim received in October 1948 and evidence submitted
by or on her behalf, that she had neither remarried nor lived with
another man as his wife since the veteran's death in 1942, the
appellant was initially awarded Death Compensation benefits as the
unremarried widow of the veteran.

3. It was subsequently established, and the appellant does not
dispute, that she had lived with the veteran's younger brother, as
his wife, since sometime in 1946; they eventually had four
children, born in 1947, 1953, 1955, and 1958, and they were
regarded as man and wife by the general public.

4. The appellant's award of Death Compensation benefits was
terminated, effective November 30, 1954, because she was not
legally a proper claimant for those benefits under the laws in
effect at that time.

5. Following a review of the relevant evidence by VA General
Counsel, the appellant was notified in May 1955 that she could no
longer be recognized by VA as the veteran's unremarried surviving
spouse; such determination was upheld on appeal by the Board in
September 1955.

6. In October 1970, the appellant requested that her VA death
benefits be restored under Pub. L. No. 91-376; she alleged that her
non-legal, marital relationship with the veteran's brother had been
terminated by his death in 1966.

- 3 -

7. To establish her entitlement to the restored VA death benefits
under Pub. L. No. 91-376, the appellant affirmed in a certified
written statement dated January 28, 1971 that she was not married
to or living with anyone on January 1, 1971 and had not married or
lived with anyone since that date.

8. In a June 1972 written statement, the appellant asserted that
the veteran's brother had left her and their children sometime
after her VA pension was terminated in 1955; she indicated she did
not know his whereabouts, and that she had heard rumors that he had
died.

9. In a December 1972 written statement, the appellant again
affirmed that she was not legally married to anyone as of that
date.

10. In a deposition taken from the appellant in July 1973, as part
of a VA Field Investigation, she swore that she was not then
married to the veteran's brother, that she had only been married
once, to the veteran, and that she had never remarried since his
death.

11. VA Field Investigation in July 1973 and January 1974
established that the appellant legally married the veteran's
brother in a ceremony conducted in October 1960; such marriage was
never annulled or terminated by divorce, and it continued until the
veteran's brother's death in July 1981.

12. In October 1974, the appellant submitted a "Petition" signed in
September 1974 by 15 individuals all of whom swore that the
appellant was the unremarried widow of the veteran, and that she
had not lived with another man during the 20 years that they had
known her.

13. In March 1975, the C&P Service determined that the appellant
had forfeited all rights, claims and benefits to which she might
otherwise be entitled under laws

- 4 -

administered by VA as she had submitted, or caused to be submitted
on her behalf, false or fraudulent evidence in support of her claim
for reinstatement of VA death benefits pursuant to Pub. L. No. 91-
376.

14. This determination was timely appealed by the appellant in May
1975, at which time she also submitted a sworn affidavit in which
she admitted legally marrying the veteran's brother in 1960, but
further stated that, due to his failure to communicate with either
herself or their children since separating from her shortly after
their marriage in 1960, she had presumed both his death and the
termination of their marriage under Philippine law.

15. The appellant essentially repeated her assertions, as set forth
above, on several subsequent occasions, although recalling that the
veteran's brother had not left her and their children until 1964 or
even 1966.

16. In July 1981, the appellant submitted affidavits signed by
several individuals who swore that the appellant had not lived with
the veteran's brother since 1968; she also challenged the accuracy
of the VA Field Investigations on which the forfeiture decision had
been based, vehemently denying that she had ever been investigated
by VA since January 1971.

17. In October 1981, a copy of the death certificate of the
veteran's brother was received, certifying his death in July 1981;
the appellant again asserted her entitlement to VA death benefits
at that time.

18. In May 1982, the individuals who signed the July 1981
affidavits submitted in support of the appellant's claim formally
retracted their affidavits, claiming that they had not read the
affidavits "very well" and affirming that the appellant and the
veteran's brother had lived together as husband and wife up until
his death in 1981.

- 5 - 

19. In a July 1982 written statement, the appellant reasserted her
claim to VA death benefits based on the termination of her second
marriage by the death of the veteran's brother in July 1981; she
later (in January 1983) claimed to be unaware of the contents of
previous false statements which she signed, although this
contradicted her sworn deposition in January 1974.

20. Writing to VA on behalf of the appellant, a friend indicated in
October 1985 that, at the behest of the "claim fixer" who prepared
the false and fraudulent documents for her, the appellant had lied
to VA about her true marital status in order to obtain a
restoration of her VA death benefits; the same individual repeated
these assertions in an April 1987 written statement.

21. In a November 1993 written statement (received by VA in January
1994), the appellant again requested restoration of her VA death
benefits, stating that her second husband left her on June 10,
1968, and she heard that he later died.

22. A January 1994 joint affidavit from two witnesses certified
that they had lived and worked with the veteran's brother in a
location other than the appellant's from May 1967 until his death
in July 1981.

23. In an August 1994 written statement, the appellant claimed
through an attorney that her marriage to the veteran's brother
terminated in 1970 under Article 390 of the Civil Code of the
Philippines because he disappeared in 1963 and his death was
presumed by law after the expiration of seven years.

24. In October 1994, the appellant submitted affidavits from
several witnesses who stated that the veteran's brother had
disappeared from her life in 1963 and never returned.

6 -

25. In July 1997, the C&P Service reviewed all of the relevant
evidence and again determined that forfeiture had properly been
invoked against the appellant.

26. The evidence establishes that from 1970-74 the appellant
knowingly and deliberately submitted, or caused to be submitted on
her behalf, false and fraudulent evidence designed to establish her
entitlement under Pub. L. No. 91-376 to restoration of VA death
benefits when, in fact, she was not entitled to the restoration of
such benefits under the law in effect at that time.

CONCLUSION OF LAW

The appellant has forfeited all rights, claims and benefits under
the laws administered by VA, except insurance benefits. 38 U.S.C.A.
6103(a) (West 1991 & Supp.2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board acknowledges that there has been a change in
law during the pendency of this appeal with enactment of VCAA. VA
has issued final regulations to implement the statutory changes.
See Duty to Assist, 66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to
be codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and
3.326(a)). On reviewing the record, the Board finds that VA has
satisfied any duties to the appellant, under both former law and
the new VCAA.

In pertinent part, applicable provisions of VCAA provide that upon
receipt of a complete or substantially complete application, VA
shall notify the claimant and the claimant's representative, if
any, of any information, and any medical or lay

- 7 -

evidence, not previously provided to VA that is necessary to
substantiate the claim. 38 U.S.C. 5103 (West Supp. 2001).

In this case, the record shows that the appellant has been
repeatedly and clearly advised of the evidence of record, the
applicable legal criteria, and the evidence required to
substantiate a claim for revocation of the forfeiture of VA
benefits. The Board concludes that the discussions in various
letters from the RO, Statements of the Case, and the Board's
previous remand and decision complied with VA's notification
requirements. Moreover, as set forth below, the Board finds that
the RO has secured a complete record to the extent necessary. Thus,
the requirement that the RO explain the respective responsibility
of VA and the appellant to provide evidence is moot.

Under VCAA, VA also has a duty to make reasonable efforts to assist
a claimant in obtaining evidence necessary to substantiate a claim,
unless no reasonable possibility exists that such assistance would
aid in substantiating the claim. 38 U.S.C. 5103A (West Supp. 2001).
In this case, the appellant has identified no unobtained evidence
that might aid in her claim or that might be pertinent to the bases
of the denial of this claim. Moreover, given the facts of this
case, the Board can conceive of no assistance which VA could
provide to her which would aid in substantiating her claim. Thus,
the Board finds that VA has fully met its development obligations
to the appellant under VCAA.

In summary, the Board concludes that the appellant has been
adequately informed of the evidence of record and the evidence
necessary to support her claim and all relevant records have been
obtained. Moreover, there is no indication that probative records
exist which have not already been obtained. The appellant's
representative was also afforded the opportunity to provide written
argument on behalf of the appellant. (See May 2002 brief.) As VA
has fulfilled the duty to assist and notify, and because the change
in law has no material effect on adjudication of this claim,

- 8 -

the Board finds that it can consider the merits of this appeal
without prejudice to the appellant and that a remand to the RO is
not necessary. See Bernard v Brown, 4 Vet. App. 384 (1993).

Analysis

The essential facts in this case are as summarized in the findings
of fact above.

With certain exceptions not pertinent to this appeal, whoever
knowingly makes or causes to be made or conspires, combines, aids
or assists in, agrees to, arranges for, or in any way procures the
making or presentation of a false or fraudulent affidavit,
declaration, certificate, statement, voucher, or paper, concerning
any claim for benefits under any of the laws administered by VA
shall forfeit all rights, claims, and benefits under all laws
administered by VA. 38 U.S.C.A. 6103(a).

The evidence in this case clearly establishes that the appellant
married for the second time in 1960, and that she submitted false
and fraudulent evidence to VA from 1970-74 in an attempt to hide
the second marriage from VA. For example, she knowingly and falsely
swore to a VA Field investigator on July 18, 1973 that "I was
married only once and that was to [the veteran]." That same sworn
deposition reflects the following dialogue between the appellant
and the VA investigator:

Q- Are you married to [the veteran's brother]? A- No, I am not. Q-
Since the veteran's death, have you remarried? A- No, I have not.

The appellant knew, and later admitted, that she had legally
married the veteran's brother in 1960 as her second husband. Her
assertions that she had only been married once, and that she had
not remarried since the veteran's death, were both

- 9 -

clearly false and were known by her at the time to be false. Such
false and fraudulent evidence, knowingly submitted by the
appellant, fully justifies the declaration of forfeiture under the
former 38 U.S.C.A. 3505(a) (currently codified as 38 U.S.C.A.
6103(a)), initially invoked against the appellant in March 1975.

The Board has carefully reviewed and considered the appellant's
arguments concerning her alleged belief that her marriage to the
veteran's brother had ended in 1970 due to his presumed death under
Philippine law. However, such a belief, even if genuine, does not
explain or justify her outright denials, as discussed above, that
a legal marriage to the veteran's brother had ever taken place.

There is also a factual problem in this case as to when the
veteran's brother actually left the appellant and disappeared from
her life, triggering the claimed 7-year presumption of death under
Philippine law. This could materially affect a determination as to
how reasonable or genuine was the appellant's claimed belief during
1970-74 that her marriage to the veteran's brother had been
terminated by operation of Philippine law due to his alleged
disappearance and continued absence for 7 years. If the veteran's
brother actually left her in 1963, such a belief by the appellant
would be far more reasonable in 1970 than if he had not left her
until 1968. The present record reflects contradictory evidence,
even in the appellant's own statements, as to exactly when during
the period from 1960 to 1968, the veteran's brother actually left
her. There is even some evidence of record that they continued to
live together as husband and wife until his death in 1981. Thus,
the Board is unable to evaluate the reasonableness of the
appellant's claimed belief that she was no longer married to the
veteran's brother after 1970.

The Board also notes that any legal presumption of the death of the
veteran's brother in 1970 arising from Article 390 of the Civil
Code of the Philippines would be conclusively rebutted in this case
by the uncontroverted evidence of record that he actually died in
July 1981. Thus, the marriage between the appellant and the

- 10-

veteran's brother remained in existence and was legally valid until
his death in July 1981.

The appellant's various arguments and contentions concerning her
innocence are often contradictory, frequently self-serving and
uncorroborated, and not very credible. It is quite apparent that
she completely misunderstands the controlling law and believes that
she has been unjustly denied entitlement to VA benefits to the
extent that she would literally say anything, even under oath, in
order to get such benefits restored. On the other hand, there is
much credible evidence of record which indicates that she knowingly
lied and submitted, or had submitted on her behalf, false and
fraudulent evidence intended to deceive VA that she was a proper
claimant for VA benefits in 1970-74, when she was actually still
married to the veteran's brother.

ORDER

As the appellant's forfeiture of all rights, claims and benefits
under the laws administered by VA was proper, the appeal is denied.


J.F. GOUGH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115

- 11 -

Stat. 976 (2001). In the meanwhile, please note these important
corrections to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 12 -



